Citation Nr: 1131882	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  10-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Whether new and material evidence has been submitted to reopen a claim for duodenal ulcer, as secondary to medication for residuals of a TBI.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits sought.  The claims were certified for appeal by the Oakland, California RO.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Oakland RO.  A copy of the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The Veteran asserts that in November 1945, he suffered a five inch gun blast and was knocked unconscious.  When he woke up in sick bay, the Veteran had headaches and tinnitus for several days.  Although the Veteran's service treatment records are silent for such an event, the Veteran has submitted a joint statement from himself and another sailor who was aboard the ship at the time of the incident.  Separation examination was within normal limits.  In 1955, the Veteran complained of severe headaches and was hospitalized at the Virginia Municipal Hospital in Virginia, Minnesota.  The Veteran stated that he was searching for those records, but they are not in the claims file.  At the Veteran's hearing, he testified that he recently underwent nerve reduction surgery to relieve his headaches at a private medical clinic.  These records are also not in the claims file.

Recent records reflect that in late August 2004, the Veteran developed headaches.  An MRI of brain reflected mild diffuse atrophy and mild microangiopathic white matter changes.  There were no intracranial mass effects or evidence of an acute infarct.  In January 2009, the Veteran submitted a form from his physician noting that the Veteran's concussion in 1945, followed by "headaches ever since" the injury, indicated that the Veteran had a TBI that was characterized by headaches.  The Veteran has not been provided with a VA examination.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, the Board finds that the statement from the Veteran's private physician is not enough to grant the Veteran's claim because the physician did not discuss the significance of the Veteran's normal separation examination or the Veteran's statements in 2004 that his headaches had merely persisted for a few weeks.  Under the circumstances of this case, the Board finds that medical examination and an opinion by an appropriate physician would be helpful in resolving the claim for service connection.

Regarding the Veteran's petition to reopen his claim for service connection for duodenal ulcer, on a secondary basis, because the actions requested on appeal could result in a grant of service connection for residuals of TBI, which, in turn, would be considered new and material evidence to reopen the Veteran's claim for service connection for duodenal ulcer, the Board finds that the claim for service connection for a duodenal ulcer is inextricably intertwined with the claim for service connection for a TBI, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain all relevant, outstanding treatment records from the Santa Rosa, San Francisco, and Phoenix VA Medical Centers.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal, that is not currently of record, to include 1) private medical records from the Virginia Municipal Hospital in Virginia, Minnesota from the period around June 1955, and 2) records from the Veteran's recent cervical nerve reduction surgery.

If the appellant responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination at the Santa Rosa VA Medical Center with an appropriate physician.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The physician should clearly identify all current head/brain/headache disabilities and discuss whether the Veteran's MRI reveals evidence of a TBI.  Then, with respect to each such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disorder had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

If the examiner finds that the Veteran's TBI is medically related to service, he or she should provide an opinion as to whether the Veteran has a current diagnosis of a duodenal ulcer, and whether his duodenal ulcer was caused or aggravated (beyond the natural course and scope of the disability) by the medication taken for residuals of a TBI.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



